Citation Nr: 0810504	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  05-12 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
right ear hearing loss.

2.  Entitlement to service connection for back disorder.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1981 to August 
1992.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Lincoln, Nebraska (RO).

The issue of entitlement to an effective date prior to 
October 23, 2003, for the grant of service connection for 
right ear hearing loss is addressed in the Remand portion of 
the decision below, and is remanded to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The veteran's right ear hearing loss is manifested by 
Level II hearing acuity.

2.  The veteran's service medical records show that the 
veteran reported experiencing low back pain in February 1988; 
however, on service separation, the veteran denied recurrent 
back pain, and the physical examination showed a normal back.

3.  The medical evidence shows current diagnoses of lumbar 
strain and degenerative joint disease of the lumbar spine.

4.  The medical evidence of record does not relate the 
veteran's back disorders to his military service.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
right ear hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86 (2007).

2.  A back disorder was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for service connection 
and an increased initial evaluation, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2007).  Prior to initial adjudication of the veteran's 
claims, a letter dated in December 2003 satisfied the duty to 
notify provisions; an additional letter was sent in March 
2007.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication); Overton v. Nicholson, 20 Vet. App. 427 (2006).

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran was also accorded VA examinations in December 2004 
and February 2007.  38 C.F.R. § 3.159(c) (4).  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).   

Additionally, the Board has thoroughly reviewed all the 
evidence in the veteran's claims folder.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, all of 
the evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

Service Connection for a Back Disorder

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
order to establish service connection for the veteran's 
claimed disorders, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran's service medical records show that the veteran 
reported a single incidence of low back pain in February 
1988.  However, on service separation in April 1992, the 
veteran denied experiencing recurrent back pain, and the 
physical examination of his back was normal.  Subsequent to 
service, VA outpatient treatment records dated from September 
2003 through November 2003 showed diagnosis of 
musculoskeletal lumbar strain and degenerative joint disease 
of the lumbar spine.  During the December 2004 VA 
examination, the veteran noted that 


his initial inservice back injury occurred when a Bradley 
infantry fighting vehicle in which he was riding collided 
with another Bradley in 1990.  Although his back felt fine at 
service separation, he began experiencing back problems in 
late 2003 or early 2004 after moving into a new home.  The 
physical examination was essentially normal, and the VA 
examiner diagnosed the veteran with episodes of lumbar spine 
strain with musculoskeletal origin.  

The evidence of record does not relate the veteran's back 
disorder to his military service.  The sole medical opinion 
of record as to the relationship between the veteran's 
current back disorder and his military service was by the VA 
examiner who conducted the December 2004 examination.  The VA 
examiner concluded that the veteran's one time complaint of 
back pain in service was not related to his current back 
disorder.  The rationale for this opinion included that the 
veteran was able to complete his tour of duty without further 
back complaints after the motor vehicle accident, and 
subsequent to service discharge the veteran did not seek 
treatment for a back disorder for over 10 years between the 
date the veteran originally claimed his injury occurred 
(1990), and the time he started experiencing back pain 
(following his move into a new home in late 2003 or early 
2004).  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service connection 
when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).  No other 
opinions exist in the record pertaining to a nexus between 
the veteran's military service and his current back disorder.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding 
that the Board may not base a decision on its own 
unsubstantiated medical conclusions).  Accordingly, service 
connection for a back disorder is not warranted.

Because the evidence of record does not relate the veteran's 
back disorder to his military service, the preponderance of 
the evidence is against his claim for service connection.  As 
such, the benefit of the doubt doctrine is inapplicable, and 
the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Initial Compensable Evaluation for Right Ear Hearing Loss

Once service connection is granted, disability ratings are 
determined by the application of the VA's Schedule for Rating 
Disabilities (Schedule), which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2007).  Pertinent regulations do not require 
that all cases show all findings specified by the Schedule, 
but that findings sufficient to identify the disease and the 
resulting disability and above all, coordination of the 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2007).

The primary concern in a claim for an increased evaluation 
for service-connected disability is the present level of 
disability.  Although the overall history of the disability 
is to be considered, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is 
based on the assignment of an initial rating for a 
disability, following an initial award of service connection 
for this disability, the rule articulated in Francisco does 
not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Instead, the evaluation must be based on the overall recorded 
history of a disability, giving equal weight to past and 
present medical reports.  Id. 

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold as measured 
by puretone audiometric tests.  To evaluate the degree of 
disability from service-connected defective hearing, the 
Schedule establishes eleven levels of impaired efficiency, 
numerically designated from Level I to Level XI.  Level I 
represents essentially normal audio acuity, with hearing loss 
increasing with each level to the profound deafness 
represented by Level XI.  38 C.F.R. § 4.85, Tables VI, VII 
(2007).  

In certain situations, the rating criteria provide for rating 
exceptional patterns of hearing impairment under the 
provisions of 38 C.F.R. § 4.86.  If the puretone 


threshold is greater than 55 decibels at each of four 
specified frequencies (1000 Hertz, 2000 Hertz, 3000 Hertz and 
4000 Hertz), or if the puretone threshold is 30 decibels or 
less at 1000 Hertz and simultaneously 70 decibels or more at 
2000 Hertz, VA must determine the Roman numeral designation 
for hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  38 C.F.R. § 
4.86(a), (b).  However, none the puretone threshold averages, 
as stated in all of the audiological evaluations of record 
that are considered probative for VA rating purposes, satisfy 
the regulatory requirements of 38 C.F.R. § 4.86(a) for a 
pattern of exceptional hearing impairment in the right ear.  
Therefore, 38 C.F.R. § 4.86 does not apply.

Service connection for right ear hearing loss was granted by 
a January 2005 rating decision, and a noncompensable 
evaluation assigned under the provisions of 38 C.F.R. § 4.85, 
Diagnostic Code 6100, effective December 23, 2003.  See 
38 C.F.R. § 4.85, Diagnostic Code 6100 (2007).  An April 2007 
rating decision found that the proper effective date was 
October 23, 2003, the date of the veteran's claim for service 
connection.  The veteran, through his representative, asserts 
that his hearing is more severe than indicated by the 
assigned evaluation, and asserts that a compensable 
evaluation is warranted.

Initially, the Board finds that a private April 2003 hearing 
evaluation is not probative for VA purposes.  Although the 
veteran's word recognition score was reported at 96 percent, 
the individual results at the 5 decibel levels considered in 
evaluating hearing loss for VA purposes were charted, but not 
stated numerically.  Accordingly, the April 2003 hearing 
cannot be considered, as it fails to provide the specific 
information necessary and consistent with the regulations 
pertinent to hearing acuity evaluations under 38 C.F.R. § 
4.85 (a).  See Kelly v. Brown, 7 Vet. App. 471 (1995) 
(holding that neither the Board nor the RO may interpret 
graphical representations of audiometric data). 

The remaining two audiological evaluations of record which 
meet the requirements of 38 C.F.R. § 3.385 (a) include the 
December 2004 VA examination and the 


February 2007 VA examination.  Based on the results of those 
audiological, an initial compensable evaluation for right ear 
hearing loss is not warranted.  The December 2004 VA 
examination reflects an average puretone decibel loss of 34 
decibels in the right ear, with a word recognition percentage 
of 100 percent.  The February 2007 VA examination reflects an 
average puretone decibel loss of 48.75 decibels, with a word 
recognition percentage of 88 percent.

Using the rating criteria, the December 2004 VA examination 
findings result in Level I hearing acuity; the February 2007 
VA examination findings result in Level II hearing acuity.  
See 38 C.F.R. § 4.85, Table VI.  Because the veteran's left 
ear hearing loss is nonservice-connected, the pertinent 
regulations provide that for the purposes of determining the 
disability evaluation for the service-connected ear, the 
nonservice-connected ear must be considered of Level I 
hearing acuity.  38 C.F.R. § 4.85 (f).  Affording the veteran 
the benefit of the most severe hearing acuity for the appeal 
period, and thus applying Level II hearing acuity for the 
right ear and Level I for the left ear to Table VII, the 
ultimate result is a noncompensable evaluation for hearing 
impairment.  38 C.F.R. § 4.85(h).  

As no medical evidence of record exists to show that the 
veteran's right ear hearing loss has been greater over the 
course of the appeal period, an initial compensable 
evaluation for right ear hearing loss is not warranted.  
Although the veteran contends that his right ear hearing loss 
is more severe, and therefore warrants a higher, compensable 
evaluation, the assignment of disability evaluations for 
hearing impairment is a purely mechanical application of the 
rating criteria from which the Board cannot deviate.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  


ORDER

An initial compensable evaluation for right ear hearing loss 
is denied.

Service connection for a back disorder is denied.


REMAND

A May 1995 rating decision denied the veteran's claim for 
service connection for hearing loss; that decision was not 
appealed, and is final.  An August 2002 rating decision 
declined to reopen the veteran's claim for service connection 
for hearing loss on the basis that no new and material 
evidence had been submitted; that decision was also not 
appealed, and is final.  A January 2005 rating decision 
granted a noncompensable evaluation for service connection 
for right ear hearing loss, effective December 23, 2003; the 
veteran perfected an appeal with respect to the issue of 
entitlement to an initial compensable evaluation.  

However, an April 2007 rating decision amended the effective 
date of service connection to October 23, 2003, the date of 
the veteran's claim to reopen.  The language of 
correspondence to the RO from the veteran's representative, 
dated in May 2004, indicated specifically that the veteran 
disagreed with April 2007 rating decision assigning the 
amended effective date of October 23, 2003, thus constituting 
a notice of disagreement (NOD).  The filing of an NOD 
initiates the appeal process.  See Godfrey v. Brown, 7 Vet. 
App. 398, 408-410 (1995).

Although the January 2008 supplemental statement of the case, 
issued with respect to the veteran's claim for an initial 
compensable evaluation for right ear hearing loss, noted the 
amended effective date, it failed to provide the regulations 
pertinent to effective date issues, or to discuss why an 
earlier effective date for service connection for right ear 
hearing loss was not warranted.  Accordingly, the Board 
concludes that VA has yet to issue a statement of the case 
with respect to the issue of entitlement to an effective date 
prior to October 23, 2003, for a grant of service connection 
for right ear hearing loss, and is therefore obligated to 
remand this issue.  See Manlicon v. West, 12 Vet. App. 238 
(1999); 38 C.F.R. § 19.29 (2007).

Accordingly, the issue of entitlement to an effective date 
prior to October 23, 2003, for a grant of service connection 
for right ear hearing loss is remanded for the following 
action:

Appropriate action, including the 
issuance of a statement of the case and 
notification of the veteran's appellate 
rights, on the issue of entitlement to 
an effective date prior to October 23, 
2003, for the grant of service 
connection for right ear hearing loss, 
is necessary.  38 C.F.R. § 19.26 
(2007).  The veteran and his 
representative are reminded that to 
vest the Board with jurisdiction over 
this issue, a timely substantive appeal 
to the April 2007 rating decision 
granting an effective date of October 
23, 2003, must be filed.  38 C.F.R. 
§ 20.202 (2007).  If the veteran 
perfects an appeal as to this issue, 
the case must be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


